Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Applicant recites “a roots rotor for removing dust coagulum and droplets”.  The Office interprets that “removing dust coagulum and droplets” is merely working environment.  A rotor has similar structure will naturally have the same function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
The metes and bounds of claim 1 cannot be ascertained since “both ends of the rotor body area sealing surface” is indefinite and renders claim 1 ambiguous.  The “ends” has not been clearly defined, it can be radial end or axial end.  According to the recitation, the Office considers that they are radial ends.
The Applicant recites “both ends”.  Does this applicant is limited to a two-lobe rotor?  If this is true, the Applicant shall well define the structure of the invention.  For art rejection, the Office considers that the claim limitation is not limited to a two-lobe rotor.
1 recites the limitation "the rotor slot scraping cavities" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface of the rotor body" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.

In Reference to Claim 2
Claim 2 recites the limitation "the bottom of the scraper surface" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
In Reference to Claim 3
Claim 3 recites the limitation "the inner surface of the rotor slot cavity" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
In Reference to Claim 4
Claim 4 recites the limitation "the surfaces of two matched rotor bodies" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,500,425 to Schofield et al (Schofield).
In Reference to Claim 1
Schofield discloses a roots rotor for removing dust coagulum and droplets comprising a rotor body (Fig. 6, 216), which rotates inside the roots pump case (Fig. 6, 440), is characterized in that: both ends of the rotor body are sealing surfaces (Fig. 6, annotated by the examiner), which are meshed with the inner wall of the roots pump case (As showed in Fig. 6). The rotor slot scraping cavities (Fig. 6, 220) are arranged on both sides of the sealing surface (Fig. 6, annotated by the examiner). The side of the rotor slot scraping cavity (Fig. 6, 220) close to the sealing surface is set as the scraper surface, which forms a sharp edge with the sealing surface. A guide surface (Fig. 6, annotated by the examiner) is arranged on the surface of the rotor body, and the guide surface is located on the side of the rotor slot scraping cavity away from the sealing surface.

    PNG
    media_image1.png
    562
    641
    media_image1.png
    Greyscale


Schofield discloses the bottom of the scraper surface (Fig. 6, annotated by the examiner) and that of the rotor slot scraping cavity (Fig. 6, 220) are circular arc transitions
In Reference to Claim 3
Schofield discloses the inner surface of the rotor slot scraping cavity (Fig. 6, 220) is a parabola structure (As showed in Fig. 6, the surface is a curved surface)
In Reference to Claim 4
Schofield discloses the guide surfaces (Fig. 6, annotated by the examiner) of the surfaces of two matched rotor bodies are meshed. (As showed in Fig. 6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/9/2022